Exhibit 10.5

 

FORM OF RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”), is made and entered into
between SILICON GRAPHICS, INC., a Delaware corporation (the “Company”) and
             (“Recipient”), as of              (the “Grant Date”).

 

1. Grant of Restricted Stock. In consideration for Recipient’s services to the
Company, the Company hereby grants to the Recipient              shares of
common stock of the Company (the “Restricted Shares”), subject to the terms and
conditions of this Agreement.

 

2. Vesting. The Restricted Shares shall become vested and non-forfeitable on the
following schedule, subject to Recipient’s continued employment on the
applicable vesting date:                                                      .

 

3. Termination of Service. If Recipient’s service in any one of the positions of
an employee, consultant or director of the Company or a subsidiary of the
Company terminates for any reason, then all Restricted Shares that have not
vested on or before the date of termination of service shall automatically be
forfeited to the Company and all of Recipient’s rights with respect thereto
shall cease immediately upon termination. The Company determines when
Recipient’s service terminates for this purpose.

 

4. Tax Treatment. Any withholding tax liabilities incurred in connection with
the Restricted Shares becoming vested and non-forfeitable or otherwise incurred
in connection with the Restricted Shares and any other amounts or rights
hereunder shall be satisfied by (x) Recipient paying to the Company in cash or
by check an amount equal to the minimum amount of taxes that the Company
concludes it is required to withhold under applicable law within one business
day of the day the tax event arises or (y) if permitted by the Company’s Board
of Directors (the “Board”) or its applicable committee (the “Committee”), the
Company withholding a portion of the Restricted Shares that have vested and
become non-forfeitable having a fair market value approximately equal to the
minimum amount of taxes that the Company concludes it is required to withhold
under applicable law. Notwithstanding the foregoing, Recipient acknowledges and
agrees that he is responsible for all taxes that arise in connection with the
Restricted Shares becoming vested and non-forfeitable or otherwise incurred in
connection with the Restricted Shares. The Company shall not be obligated to
release any shares to Recipient unless and until satisfactory arrangements to
pay such withholding taxes have been made and shall be entitled to withhold from
any amounts or shares due to Recipient hereunder or otherwise in an amount
sufficient to pay its withholding obligations.

 

5. Restrictions on Transfer. Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Restricted Shares until after the applicable
shares have become vested and non-forfeitable on the schedule set forth above
and have been issued to Recipient. Recipient further agrees not to sell,
transfer or otherwise dispose of any



--------------------------------------------------------------------------------

shares at a time when applicable laws or Company policies prohibit a sale,
transfer, pledge or other disposition. Recipient agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent. The Company
shall not be required (i) to transfer on its books any Restricted Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or (ii) to treat as owner of such Restricted Shares or to accord
the right to vote or pay dividends to any purchaser or other transferee to whom
such Restricted Shares shall have been so transferred.

 

6. Stock Certificates. Certificates evidencing the Restricted Shares shall be
issued by the Company and registered in the name of Recipient on the stock
transfer books of the Company. Unless otherwise determined by the Committee or
the Board, such certificates shall remain in the physical custody of the Company
or its designee at all times until the applicable shares have become vested and
non-forfeitable. Shares shall not be issued hereunder unless the issuance and
delivery of such Shares shall comply with applicable laws.

 

7. Stockholder Rights. Recipient will have the same voting and other rights as
the Company’s other stockholders with respect to each Restricted Share until or
unless such Restricted Share is forfeited pursuant to Section 2 hereof. In the
event of a stock split, a stock dividend or similar change in the Company’s
stock, the number of Restricted Shares will be adjusted accordingly and will
remain subject to forfeiture in accordance with the vesting schedule of the
Restricted Shares and the same restrictions as the existing Restricted Shares,
unless otherwise determined by the Committee or the Board. In the event of a
cash dividend or other distribution, such dividend or distribution will be
subject to forfeiture pursuant to the vesting schedule hereof and, at the
discretion of the Committee or the Board, the other restrictions contained
herein.

 

8. Representations and Acknowledgments of Recipient.

 

(a) Recipient acknowledges that he has had the opportunity to review the
Company’s annual report for the most recent fiscal year and its most recent
quarterly report.

 

(b) Recipient represents that he or she is able, without impairing his or her
financial condition, to hold the Restricted Shares for an indefinite period and
to suffer a complete loss of the value of the Restricted Shares. Recipient
understands the risk that the price at which Recipient disposes of the
Restricted Shares, if any, will be less than the amount of taxes withheld with
respect to the Restricted Shares.

 

(c) Recipient presents that he is acquiring the Restricted Shares for his own
account and not with a view to or for sale in connection with any distribution
of such shares.

 

2



--------------------------------------------------------------------------------

9. Spousal Consent. As a condition to the Company’s obligations under this
Agreement, the spouse of the Recipient shall execute and deliver to the Company
the Consent of Spouse attached hereto as Schedule 1.

 

10. No Retention Rights. The Restricted Shares and this Agreement do not give
Recipient the right to be retained by the Company or a subsidiary of the Company
in any capacity. The Company and its subsidiaries reserve the right to terminate
Recipient’s service at any time, with or without cause.

 

11. Authority of the Board. The Board or the Committee shall have authority to
make determinations under this Agreement and interpret and enforce the
provisions hereof.

 

12. Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of California (without regard to their choice-of-law
provisions).

 

13. Entire Agreement. This Agreement [together with             ] constitutes
the entire understanding between Recipient and the Company regarding this
Agreement. Any prior agreements, commitments or negotiations concerning the
Restricted Shares are superseded. This Agreement may be amended only by another
written agreement, signed by both parties.

 

BY ACCEPTING THIS AGREEMENT, RECIPIENT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT.

 

SILICON GRAPHICS, INC.   RECIPIENT: By:   

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

         Date:  

 

--------------------------------------------------------------------------------

 

3